Citation Nr: 1509317	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  10-29 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether reduction of the disability rating for service-connected coronary artery disease from 60 percent to 30 percent, effective September 1, 2009, was proper.

2.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976 and from October 1976 to September 1990.  

This case initially came before the Board of Veterans' Appeals (Board) from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The June 2009 rating decision that effected the rating reduction from 60 percent to 10 percent for coronary artery disease does not reflect specific consideration of the provisions of 38 C.F.R. § 3.344.  


CONCLUSION OF LAW

The reduction of the 60 percent rating assigned for the service-connected coronary artery disease was not proper and is void ab initio.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.104, Diagnostic Codes 7005, 7006 (2014). 







REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties is not required.  

2.  Legal Criteria: Rating Reductions

VA regulations provide that, where reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e). 

In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e). 

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See Faust v. West, 13 Vet. App. 342,349 (2000) (citing to 38 C.F.R. §§ 4.1 , 4.2, 4.10; Brown v. Brown, 5 Vet. App. at 420).  

The provisions of 38 C.F.R. § 3.344(a) have been interpreted as imposing four specific requirements on VA prior to a rating reduction: (1) VA must review "the entire record of examinations and the medical-industrial history...to ascertain whether the recent examination is full and complete;" (2) "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction;" (3) "[r]atings on account of diseases subject to temporary and episodic improvement, e.g.,...asthma..., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated;" and (4) "[al]though material improvement in the physical or mental condition is clearly reflected, the rating agency will [consider] whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life."  Brown v. Brown, 5 Vet. App. 413, 419 (1993) (quoting from 38 C.F.R. § 3.344(a)).  

For ratings in effect less than five years, a reduction is warranted substantively when there is improvement.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.344(c); Greyzck v. West, 12 Vet. App. 288 (1999).  Improvement means an actual change in the disability and in the ability to function under the ordinary conditions of life and work.  Brown v. Brown , 5 Vet. App. 413 (1993).  

VA's failure to observe applicable law and consider all relevant evidence renders reduction decision void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999); Brown, 5 Vet. App. at 422.  The applicable legal standard summarized in Sorakubo v. Principi, 16 Vet. App. 120 (2002) requires that in the case of a rating reduction, the record must establish that the reduction is warranted by a preponderance of the evidence and that the reduction was in compliance with 38 C.F.R. § 3.344.  

Diagnostic Code 7005, coronary artery disease, provides that a rating of 10 percent is assigned when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope or where continuous medication is required.  A 30 percent rating contemplates a workload of greater than 5 METs, but not greater than 7 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or X-ray.  A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs, but not greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Finally, a 100 percent rating contemplates documented coronary artery disease (Diagnostic Code 7005) or myocardial infarction (Diagnostic Code 7006) resulting in chronic congestive heart failure, or; workload of 3 METs or less, resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).

3.  Analysis

The Board finds that the reduction of the disability rating for the service-connected coronary artery disease from 60 percent to 30 percent effective September 1, 2009 is void ab initio because the reduction was improper and restoration of the 60 percent rating for service-connected coronary artery disease is warranted from September 1, 2009.  

In September 2008, the RO proposed to reduce the rating assigned to the service-connected coronary artery disease from 60 percent to 10 percent under Diagnostic Code 7005.  A June 2009 rating decision effectuated the reduction, effective on September 1, 2009.   

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  Id. 

In the present case, the requirements set forth in 38 C.F.R. § 3.105(e) (notice of the contemplated action and a 60 day period to present additional evidence) have been met.  See the September 2008 RO letter. 

However, the Board finds that the reduction of the disability rating for coronary artery disease from 60 percent to 30 percent is void because the provisions of 38 C.F.R. § 3.344 were not considered and the June 2009 decision to reduce the rating was not in accordance with law.  The RO did not make a determination as to whether the 60 percent rating for the coronary artery disease was in effect for 5 or more years, and did not make a determination whether 38 C.F.R. § 3.344 (a) and (b) or 38 C.F.R. § 3.344 (c) were applicable.  

Review of the record show that the 60 percent rating assigned to the coronary artery disease under Diagnostic Code 7005 was in effect from July 7, 2004 to February 6, 2008 and from June 1, 2008 to August 31, 2009.  A 100 percent rating was assigned to the coronary artery disease under Diagnostic Code 7005 from February 7, 2008 to May 31, 2008.  

The RO also did not make a finding as to whether the VA examination used as a basis for the reduction was adequate as set forth by 38 C.F.R. § 3.344; nor were there findings that it was reasonably certain that any material improvement found would be maintained under the ordinary conditions of life or whether there was any improvement at all.  Improvement specifically was not discussed in the June 2009 rating decision.  The word improvement indeed was not used.  There was no comparison of the Veteran's disability at the time of the reduction and when the disability rating was first assigned.  For example, only the 2008 and 2009 VA medical examinations were discussed.  There was no discussion of the August 2004 VA medical examination which was the basis of the initial 60 percent rating assigned in the August 2004 rating decision.   It follows that no comparison of these examinations occurred.  Instead, the June 2009 rating decision considered what the proper rating was as if a higher rating was the sole determination to be made.  The same essentially is true of the April 2010 statement of the case and July 2010 supplemental statement of the case.  

In any rating-reduction case, it must be determined not only that an improvement in a disability has actually occurred, but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993). 

The Board notes that here, the rating decision effectuating the reduction in June 2009, the April 2010 statement of the case and the July 2010 supplemental statement of the case all failed to demonstrate findings consistent with the types of findings required for cases in which 38 C.F.R. § 3.344 (a) and (b) or 38 C.F.R. § 3.344 (c) are applicable.  In fact, the Board notes that 38 C.F.R. § 3.344 is not even cited in the June 2009 rating decision.  The provisions of 38 C.F.R. § 3.344 were set forth in the April 2010 statement of the case but the RO did not discuss 38 C.F.R. § 3.344 in its reasons and bases.  

It appears that an attempt was made to follow all pertinent statutes and regulations, but it fell short.  Proper procedure, which was necessary, was not followed with respect to the reduction and the applicable regulation, 38 C.F.R. § 3.344, was not properly applied.  Accordingly, the action to reduce the rating is void, and the 60 percent evaluation for coronary artery disease is restored as though the reduction had not occurred.  See 38 C.F.R. § 3.344; see also Greyzck v. West, 12 Vet. App. 288, 292 (1999) (when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio); Brown v. Brown, 5 Vet. App. 413, 420 (1993). 


ORDER

The reduction to 30 percent being void, restoration of a 60 percent rating for service-connected coronary artery disease effective September 1, 2009 is granted, subject to the statutes and regulations governing the payment of monetary benefits.


REMAND

Regarding the claim for entitlement to TDIU, the Board notes that in light of the restoration of the 60 percent rating to the coronary artery disease effective September 1, 2009, the TDIU claim should be readjudicated.  The Board finds that due process mandates that this issue be remanded to the RO for readjudication in the first instance by the agency of original jurisdiction.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of TDIU.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran, and his representative and they should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


